Citation Nr: 1416694	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left shoulder supraspinatus tendinosis, status post surgery.

2.  Entitlement to an initial rating in excess of 10 percent for right shoulder degenerative joint disease (DJD), status post surgery.


REPRESENTATION

Appellant (the Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO in Waco, Texas, which granted service connection for and assigned initial 10 percent ratings for left and right shoulder  disabilities.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at a September 2013 videoconference hearing.  A transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

During the September 2013 hearing before the undersigned, the Veteran testified that he had received treatment for his shoulder disabilities through VA in El Paso, Texas, in 2011 or 2012.  He contended that the treatment records were relevant to the appeal.  The Veteran had not previously reported VA treatment for his shoulders to the RO.  The Board remands to obtain the Veteran's VA treatment records.  

The Veteran also objected to the findings contained in the 2012 VA examination report evaluating his shoulders.  He testified in September 2013 that he did have guarding movements of his arms, though the report stated that he did not.  The Board takes the opportunity to provide the Veteran with a new VA examination to assist in determining the present level of severity of his bilateral shoulder disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all available VA treatment records pertaining to the Veteran's left and right shoulder disabilities at the El Paso, Texas, VA Medical Center or its satellite locations and associate them with the paper or electronic record.  Any negative reply must also be associated with the claims folder.

2.  Schedule the Veteran for a VA examination to determine the current level of impairment of the service-connected left shoulder tendinosis and right shoulder DJD. 

Any tests deemed necessary should be conducted, any necessary consultations should be completed, and all clinical findings should be reported in detail.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  

The examiner is asked to describe the range of motion of both shoulders, including any guarding of arm movements or functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion, if possible.

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

